Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed May 13, 2021.

Drawings
The drawing corrections filed September 25, 2020 and May 13, 2021 have been approved.

Claim Objections
Claim 26 is objected to because it depends from canceled claim 6.  In order to further the prosecution of this application it is assumed that claim 26 depends from claim 1 rather than canceled claim 6.  Additionally, the applicant has failed to comply with 37 CFR 1.126.  In the response of March 4, 2021, the applicant amended claim 25 and cancelled claim 26.  However, in the amendment of May 13, 2021, the applicant has cancelled claim 25 and improperly presented claim 26 as being original.  Moreover, claim 26 is a duplicate of claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-14, 22-24 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Recitations such as “inner walls” on line 3 of claim 1 render the claims indefinite because it is unclear how elastic member has walls since it is unclear where one wall ends and another wall begins.  See figure 2 which shows the elastic member having a single arcuate wall which defines the cavity.  Recitations such as “axially” on line 3 of claim 1 render the claims indefinite because it is unclear what element of the invention has the axis to which the applicant is referring.  Recitations such as “being transverse to the door closing direction” on line 5 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How can the walls be transverse to the door closing direction when it appears that the walls extend generally parallel to the door closing direction?  What portion of the walls extends transverse to the door closing direction?  Recitations such as “the inner walls . . . a vertically-extending recess” on line 9 of claim 1 render the claims indefinite because it is unclear if each of the inner walls includes a recess for a total of two recesses or if each of the walls includes a single recess for a total of one recess.  Recitations such as “includes” on line 2 of claim 2 is grammatically incorrect.  Recitations such as “a direction transverse to the closing direction of the door” on line 3 of claim 2 render the claims indefinite because it is unclear if the transverse direction is the same as or different from the thickness direction 

Allowable Subject Matter
Claims 1-4, 7-14, 22-24 and 26-30, as best understood by the examiner, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach that the inner walls of the cavity are configured to deform .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634